IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,433-01


                       EX PARTE DONALD CHASE STIERS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1437033-A IN THE 176TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that his guilty plea was involuntary. The trial court

agreed and recommended that we set aside Applicant’s conviction. We agree that his guilty plea was

involuntary, Ex parte Mable, No. WR-81,358-01, ___ S.W.3d ___ (Tex. Crim. App. Sept. 17,

2014), but we decline to adopt conclusion of law number eight.
                                                                                                  2

       Relief is granted. The judgment in cause number 1437033-A in the 176th District Court of

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 10, 2014
Do not publish